McCay, Judge.
Were the allegations here to the effect that the assols divided were cash, and the mistake against the complainant a .cash item, I am not clear that the bill against one of the partners would not be good, though in this ease, perhaps, an action at law would be the proper remedy, since the case might be considered a simple case of an action to recover back money received under a mistake of fact. But it appears that the thing divided was assets, and it does not appear that the mistake made against plaintiff was a cash item. If the things divided were goods, notes or debts, it would be unfair to unsettle the adjustment made at the time without an inquiry into the value and results of what each got. To do this all should be parties, so that equity and justice may be done to all.
Judgment affirmed.